Title: To George Washington from Richard Peters, 22 June 1792
From: Peters, Richard
To: Washington, George



Dear Sir
Philada June 22d 1792

I was ashamed to send you so hasty & desultory a List of Observations on Mr Young’s Letter & on Reflection I find I have not paid sufficient Attention to some material Parts of it. By the Desire I had of speedily complying with your Request I have in a great Degree defeated the Object of the Trouble you were pleased to take in making it. It will however be now too late to do anything more, as it would be of no Use to you by the present Opportunity, if indeed it would be at all useful in any Case. I will promise to be more attentive should I again be honoured with a similar or any other Request from you.
I have found & send you a Copy of the Letter & Statement I mentioned to have sent to Col. Hamilton—This Statement is not conjectural as I consulted the Owners of the Farms I made the Subject of it. They were mortified at the Result, tho’ they could not find Fault with the Estimate. They consoled themselves that they could live, & that they never went into minute Calculations. They all agreed that a Farmer never counted upon Interest of Capital & that striking this out of the Account & giving

them their Maintenance as some Compensation for their Labour personally—the Thing was well enough. I am with sincere Respect & Esteem Your obed. Servt

Richard Peters

